Citation Nr: 0908894	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  08-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
an anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to 
August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for anxiety 
disorder and assigned a 10 percent rating effective October 
12, 2006.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in April 2008.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.

The Veteran seeks an initial rating in excess of 10 percent 
for his service-connected anxiety disorder, and contends that 
his symptoms have worsened since he was last examined.  See 
April 2008 transcript.  When a Veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the Veteran's current condition, the VA's duty to assist 
includes providing a new examination.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's service-connected anxiety disorder was last 
evaluated during a May 2007 VA compensation and pension (C&P) 
mental disorders examination, which is now almost two years 
old.  In light of the foregoing, and taking into 
consideration the Veteran's contentions, fundamental fairness 
warrants more contemporaneous examination for the purpose of 
ascertaining the current severity of the Veteran's service-
connected disability.  Recent VA treatment records should 
also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related 
to any psychiatric treatment from the 
Togus VAMC, dated since August 2007.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the current severity of his 
service-connected anxiety disorder.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner prior to the 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
anxiety disorder.  The examiner must 
conduct a detailed mental status 
examination and address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's anxiety disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


